In this case the plaintiff 'sued on an open account and obtained judgment in the District Court on default.
Defendant appealed and in- this -court filed a plea of prescription of three years.
Citation in the case was served July 18, 1923.
The last item charged on the account is November 27, 1919.
The prescription of three years must be sustained.
No motion has been filed in this court, asking that this case be remanded to show an interruption of prescription as allowed by Article 902 C. P. under Rothe vs. Hebert, 21 La. Ann. 238, the plea of prescription must be sustained.
It is therefore ordered that the Judgment appealed from .be reversed and that there be judgment in favor of the defendant with cost in both courts.